Exhibit 5.2 June 5, 2015 Cypress Energy Partners, L.P. 5727 S. Lewis Avenue, Suite 300 Tulsa, Oklahoma 74105 Re: Cypress Energy Partners, L.P. Registration Statement on Form S-3 Greetings: We have acted as North Dakota special counsel, engaged solely to render this opinion and not for the general representation of any party, to Cypress Energy Partners – 1804 SWD, LLC, a North Dakota limited liability company, Cypress Energy Partners – Grassy Butte SWD, LLC, a North Dakota limited liability company, Cypress Energy Partners – Green River SWD, LLC, a North Dakota limited liability company, Cypress Energy Partners – Manning SWD, LLC, a North Dakota limited liability company, and Cypress Energy Partners – Tioga SWD, LLC, a North Dakota limited liability company (collectively, the “ ND Guarantors ”), and are rendering this opinion in connection with a Registration Statement on Form S-3 (the “ Registration Statement ”), which we have advised is being filed on the date hereof by Cypress Energy Partners, L.P., a Delaware limited partnership (the “ Partnership ”), Cypress Energy Finance Corporation, a Delaware corporation (“ Finance Corp. ”), the ND Guarantors, Cypress Energy Partners – Texas, LLC, a Texas limited liability company (the “ TX Guarantor ”), Cypress Energy Partners, LLC, a Delaware limited liability company (“ CEP LLC ”), Cypress Energy Partners – Bakken, LLC, a Delaware limited liability company (“ CEP – Bakken ”), Cypress Energy Partners – Mork SWD, LLC, a Delaware limited liability company (“ CEP – Mork ”), Cypress Energy Partners – Mountrail SWD, LLC, a Delaware limited liability company (“ CEP – Mountrail ”), Cypress Energy Partners – Orla SWD, LLC, a Delaware limited liability company (“ CEP – Orla ”), Cypress Energy Partners – Pecos SWD, LLC, a Delaware limited liability company (“ CEP – Pecos ”), Cypress Energy Partners – Williams SWD, LLC, a Delaware limited liability company (“ CEP – Williams ”), Cypress Energy Partners – SBG, LLC, a Delaware limited liability company (“ CEP SBG ”), Cypress Energy Services, LLC, a Delaware limited liability company (“ CES LLC ”), Tulsa Inspection Resources, LLC, a Delaware limited liability company (“
